Case: 16-41182      Document: 00514150106         Page: 1    Date Filed: 09/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-41182                                    FILED
                                  Summary Calendar                          September 11, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
DEMOND EASTER,

                                                 Petitioner-Appellant

v.

C.V. RIVERA; JOHN FOX,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-484


Before DAVIS, PRADO, and COSTA, Circuit Judges.
PER CURIAM: *
       Demond Easter, federal prisoner # 29733-177, filed this 28 U.S.C. § 2241
petition to challenge officials’ calculation of his time served pursuant to
Program Statement 5160.05 (PS 5160.05).                The district court denied the
petition, and this appeal ensued.
       Easter does not pursue his claim concerning PS 5160.05. Rather, he
argues that his federal and state sentences should run concurrently under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41182     Document: 00514150106     Page: 2   Date Filed: 09/11/2017


                                  No. 16-41182

U.S.S.G. § 5G1.3. Because this claim was not presented to the district court,
we decline to consider it. See Leverette v. Louisville Ladder Co., 183 F.3d 339,
342 (5th Cir. 1999). Additionally, because Easter fails to address the propriety
of the district court’s analysis of his PS 5160.05 claim, he shows no error in the
district court’s rejection of this claim. See Matchett v. Dretke, 380 F.3d 844,
848 (5th Cir. 2004).
      AFFIRMED.




                                        2